DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 5, change “configure” to -- configured --
In Claim 25, lines 3-4, change “and output the outlet temperature data” to -- and output outlet temperature data --
In Claim 33, lines 3-4, change “and output the outlet temperature data” to -- and output outlet temperature data --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 2010/0116222 A1) (hereinafter “Tsuji”) in view of Ando (JP 09303867 A) (see attached original document and translation for reference). 
	Regarding Claim 17, Tsuji teaches of a water heating system (1) (see Fig. 1) comprising: 
	a burner (4); 

	a water inlet (“WATER INLET”) configured to receive water and direct the water through the heat exchanger (see at least [0021]-[0022] and Fig. 1);  
	a water outlet (“WATER OUTLET”) configured to receive the water from the heat exchanger and discharge the water (see at least [0021]-[0022] and Fig. 1);   
	a primary water flow path extending between the water inlet and the water outlet (the primary water flow path that flows from pipe (6) to pipe (7) through heat exchanger (5) as is shown in Fig. 1); and 
	a water flow restrictor system including: 
		a constriction (18) disposed in the primary water flow path, the constriction reducing a cross-sectional area of a portion of the primary water flow path (see at least [0022] and Fig. 1);  
		a secondary water flow path (16) that diverges from the primary water flow path and rejoins the primary water flow path at a location downstream from the constriction (as is shown in Fig. 1) (see at least [0022] and Fig. 1); and 
	a valve (19) configured to selectively permit the water to flow through the secondary water flow path (see at least [0022] and Fig. 1); and 
	a controller (12) (see at least [0021]-[0022] and Fig. 1) configured to perform a preheat operation (“starting of an operation”) (see at least Abstract and [0030]) comprising: 
		receiving temperature data from one or more temperature sensors (21) (see at least [0022], [0024] and Fig. 1).  
	Tsuji fails to explicitly teach that the secondary water flow path diverges from the primary water flow path at a location upstream from the constriction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the 
In the instant case, the secondary flow path merely needs to connect to the primary flow path to draw water from it to perform its function. Simply repositioning the connection of the secondary flow path (16) to the primary flow path from its location downstream from the constriction (18) as is shown in Fig. 1 to a location that is upstream from the constriction (18) as is claimed would not have modified operation of the device since the secondary flow path would still be able to intake water from the primary flow path equally well from a location upstream from the constriction as opposed to a location downstream from the constriction (as is evident from Fig. 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the connection of the secondary flow path (16) to the primary flow path form its location downstream from the constriction (18) as is shown in Fig. 1 to a location that is upstream from the constriction (18) as is claimed since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art.
	Furthermore, Tsuji fails to explicitly teach that the preheat operation comprises a step of outputting instructions for the valve to close, based on the temperature data, thereby preventing water from flowing through the secondary water flow path. However, doing so is well known in the art. 
	Ando discloses a relatable gas water heater (Fig. 1) that comprises a burner (3), a water inlet (the portion of pipe (5) adjacent to element (16) that water is flowing into as is shown in Fig. 1) with a water inlet temperature sensor (17), a water outlet (the portion of pipe (5) adjacent to element (14) that water is flowing out of as is shown in Fig. 1) with a water outlet temperature sensor (19), a heat exchanger (4) disposed in a primary flow path between the inlet and the outlet (as is shown in Fig. 1), a inter alia, enables the detected temperature to be “quickly raised to the set temperature” since no water is permitted to bypass the heat exchanger via secondary flow path (15) during this time (see at least [0066] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Tsuji by configuring the existing preheat operation of the controller to comprise a step of outputting instructions for the valve of the secondary flow path to close, based on the temperature data, thereby preventing water from flowing through the secondary water flow path based on the teachings of Ando. Doing so would have, inter alia, enhanced the rate at which the detected temperature would be raised to the set temperature during the preheat operation since no water would be permitted to bypass the heat exchanger via the secondary flow path until the detected temperature becomes equal to the set temperature. Note that such modification would have necessarily resulted in the invention as claimed. 



	Regarding Claim 19, Ando also teaches that the preheat operation further comprises in response to determining that the outlet temperature data indicates a water temperature greater than or equal to a second temperature threshold (“target temperature”), outputting instructions for the valve to open, thereby permitting water to flow through the secondary water flow path (such that cold water can bypass the heat exchanger via secondary flow path (15) until the measured temperature reaches that of the set temperature - see at least [0066] and Fig. 1).

	Regarding Claim 20, Ando also teaches that the second temperature threshold can be equal to the first temperature threshold (as is the case when the target temperature “matches” the set temperature “after the unheated water in the bypass pipe 15 merges”) (see at least [0066] and Fig. 1). 

	Regarding Claim 21, Ando also teaches that the second temperature threshold can be greater than the first temperature threshold (as is the case when the target temperature is “>” (greater than) the set temperature) (see at least [0066] and Fig. 1).

	Regarding Claim 22, Ando also teaches that the second temperature threshold may be less than a set point temperature indicative of a target temperature of water exiting the heat exchanger (as is the 

	Regarding Claim 23, Ando also teaches that the second temperature threshold may be equal to a set point temperature indicative of a target temperature of water exiting the heat exchanger (as is the case when “the detection temperature matches the target temperature” - see at least [0012], [0066] and Fig. 1).

	Regarding Claim 24, Tsuji also teaches that the temperature data comprises outlet temperature data (“detected temperature”) indicating a temperature of water exiting the heat exchanger (see at least [0030]), wherein the preheat operation further comprises determining a water heating rate based at least in part on the outlet temperature data (the water heating rate is a function of the flow rate and detected temperature at startup - see at least [0030]-[0031]), and outputting instructions for adjusting operation of the burner (as is evident from at least [0025]-[0026]).

	Regarding Claim 25, Ando also teaches that the one or more temperature sensors comprises (i) an outlet temperature sensor (19) configured to measure the temperature of water exiting the heat exchanger and output the outlet temperature data (see at least [0031]-[0032]) and (ii) an inlet temperature sensor (17) configured to measure a temperature of water entering the heat exchanger and output inlet temperature data indicating the temperature of water entering the heat exchanger (see at least [0031]-[0032]), the temperature data further comprises the inlet temperature data, and that determining a water heating rate is further based at least in part on the inlet temperature data (as is evident from at least [0037] and [0039]).



	Regarding Claim 27, Tsuji and Ando teaches the water heating system of Claim 17 (see the rejection for Claim 17) but fail to explicitly teach of an embodiment wherein the location at which the secondary water flow path rejoins the primary water flow path is upstream from the heat exchanger. However, merely configuring at least a portion of the secondary flow path to rejoin the primary flow path at a location upstream from the heat exchanger is deemed by examiner to be an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the secondary flow path can rejoin the primary flow path either at a location downstream from the heat exchanger or at a location upstream from the heat exchanger and the instant application claims both opposite configurations (Claim 27 vs. Claim 28) - thus it is apparent that specifically configuring the secondary flow path to rejoin the primary flow path at a location upstream from the heat exchanger does not serve any advantage, particular purpose, or solve a stated problem over a configuration wherein the secondary flow path rejoins the primary flow path at a location downstream from the heat exchanger. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Tsuji 
	Therefore, it would have been prima facie obvious to modify the combined system of Tsuji and Ando by configuring at least a portion of the secondary flow path to rejoin the primary flow path at a location upstream from the heat exchanger as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 28, Tsuji also teaches that the location at which the secondary water flow path (16) rejoins the primary water flow path is downstream from the heat exchanger (as is shown in Fig. 1). 

Regarding Claim 29, Tsuji teaches of a flow restrictor system for a water heating system (1) (see Fig. 1), the flow restrictor system comprising: 
	a constriction (18) disposed in a primary water flow path (the primary water flow path that flows from pipe (6) to pipe (7) through heat exchanger (5) as is shown in Fig. 1) that is in fluid communication with a water inlet (“WATER INLET”), a water outlet (“WATER OUTLET”), and a heat exchanger (5) of the water heating system (see Fig. 1), the constriction reducing a cross-sectional area of a portion of the primary water flow path (see at least [0021]-[0022] and Fig. 1);   
	a secondary water flow path (16) that diverges from the primary water flow path at a location upstream from the constriction (18) and rejoins the primary water flow path at a location downstream from the constriction (as is shown in Fig. 1) (see at least [0022] and Fig. 1); and
	a valve (19) configured to selectively permit the water to flow through the secondary water flow path (see at least [0022] and Fig. 1); and 

		receiving temperature data from one or more temperature sensors (21) (see at least [0022], [0024] and Fig. 1).  
	Tsuji fails to explicitly teach that the secondary water flow path diverges from the primary water flow path at a location upstream from the constriction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the connection of the secondary flow path (16) to the primary flow path from its location downstream from the constriction (18) as is shown in Fig. 1 to a location that is upstream from the constriction (18) as is claimed, since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 	
In the instant case, the secondary flow path merely needs to connect to the primary flow path to draw water from it to perform its function. Simply repositioning the connection of the secondary flow path (16) to the primary flow path form its location downstream from the constriction (18) as is shown in Fig. 1 to a location that is upstream from the constriction (18) as is claimed would not have modified operation of the device since the secondary flow path would still be able to intake water from the primary flow path equally well from a location upstream from the constriction as opposed to a location downstream from the constriction (as is evident from Fig. 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the connection of the secondary flow path (16) to the primary flow path form its location downstream from the constriction (18) as is shown in Fig. 1 to a location that is upstream from the constriction (18) as is claimed since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art.

	Ando discloses a relatable gas water heater (Fig. 1) that comprises a burner (3), a water inlet (the portion of pipe (5) adjacent to element (16) that water is flowing into as is shown in Fig. 1) with a water inlet temperature sensor (17), a water outlet (the portion of pipe (5) adjacent to element (14) that water is flowing out of as is shown in Fig. 1) with a water outlet temperature sensor (19), a heat exchanger (4) disposed in a primary flow path between the inlet and the outlet (as is shown in Fig. 1), a secondary flow path (15), with its own valve (23), that bypasses the heat exchanger and a controller (27) that is coupled to each valve and sensor of the water heater to control the water heater (see at least [0030]-[0032], [0037] and Fig. 1). Ando teaches that a preheat operation of the controller (preheat operation that occurs during the “initial stage of the hot water supply operation”) comprises a step of outputting instructions for valve (23) to close (“valve 23 is closed”), based on temperature data from the temperature sensors, thereby preventing water from flowing through the secondary water flow path (valve (23) and secondary flow path (15) are closed until the detection temperature reaches the set temperature) (see at least [0066] - “when the detection temperature of the hot water temperature sensor 19 reaches the set temperature, the bypass electromagnetic valve 23 is opened to allow a part of the total amount of water in the hot water supply pipe 5 to flow through the bypass pipe 15”). Ando teaches it is advantageous for the controller to close valve (23) in this fashion at the initial stage of the hot water supply operation because doing so, inter alia, enables the detected temperature to be “quickly raised to the set temperature” since no water is permitted to bypass the heat exchanger via secondary flow path (15) during this time (see at least [0066] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Tsuji by configuring the existing preheat inter alia, enhanced the rate at which the detected temperature would be raised to the set temperature during the preheat operation since no water would be permitted to bypass the heat exchanger via the secondary flow path until the detected temperature becomes equal to the set temperature. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 30, Tsuji also teaches that the temperature data comprises outlet temperature data indicating a temperature of water exiting the heat exchanger (via element (21)) and that the preheat operation further comprises determining that the outlet temperature data indicates a water temperature less than a first temperature threshold (“set temperature”) (as is the case during start up until the measured temperature reaches that of the set temperature - see at least [0008], [0030], [0066] and Fig. 1).

	Regarding Claim 31, Ando also teaches that the preheat operation further comprises in response to determining that the outlet temperature data indicates a water temperature greater than or equal to a second temperature threshold (“target temperature”), outputting instructions for the valve to open, thereby permitting water to flow through the secondary water flow path (such that cold water can bypass the heat exchanger via secondary flow path (15) until the measured temperature reaches that of the set temperature - see at least [0066] and Fig. 1).

	Regarding Claim 32, Tsuji also teaches that the temperature data comprises outlet temperature data (“detected temperature”) indicating a temperature of water exiting the heat exchanger (see at 

	Regarding Claim 33, Ando also teaches that the one or more temperature sensors comprises (i) an outlet temperature sensor (19) configured to measure the temperature of water exiting the heat exchanger and output the outlet temperature data (see at least [0031]-[0032]) and (ii) an inlet temperature sensor (17) configured to measure a temperature of water entering the heat exchanger and output inlet temperature data indicating the temperature of water entering the heat exchanger (see at least [0031]-[0032]), the temperature data further comprises the inlet temperature data, and that determining a water heating rate is further based at least in part on the inlet temperature data (as is evident from at least [0037] and [0039]).

	Regarding Claim 34, Tsuji also teaches that determining the water heating rate is further based at least in part on a desired preheat time, a water flow rate, a flame-on signal, or a valve operating characteristic (the water heating rate is based at least in part on water flow rate - see at least [0030]-[0031]).

	Regarding Claim 35, Tsuji and Ando teaches the water heating system of Claim 29 (see the rejection for Claim 29) but fail to explicitly teach of an embodiment wherein the location at which the secondary water flow path rejoins the primary water flow path is upstream from the heat exchanger. However, merely configuring at least a portion of the secondary flow path to rejoin the primary flow 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the secondary flow path can rejoin the primary flow path either at a location downstream from the heat exchanger or at a location upstream from the heat exchanger and the instant application claims both opposite configurations (Claim 35 vs. Claim 36) - thus it is apparent that specifically configuring the secondary flow path to rejoin the primary flow path at a location upstream from the heat exchanger does not serve any advantage, particular purpose, or solve a stated problem over a configuration wherein the secondary flow path rejoins the primary flow path at a location downstream from the heat exchanger. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of Tsuji teaches of a configuration wherein the secondary water flow path (16) rejoins the primary water flow path at a location downstream from the heat exchanger (as is shown in Fig. 1) which the instant application discloses to be an acceptable alternative (see Claim 36 of the instant application). 
	Therefore, it would have been prima facie obvious to modify the combined system of Tsuji and Ando by configuring at least a portion of the secondary flow path to rejoin the primary flow path at a location upstream from the heat exchanger as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lavelle et al. (US 2009/0252619 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/11/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762